PER CURIAM:
Marvin Kimble Jones appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action under Fed. R.Civ.P. 37(b)(2)(A)(v) and 41(b) for failure to comply with Defendants’ discovery requests as ordered. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Wal-Mart, No. 8:10-cv-00988-JMC, 2012 WL 684028 (D.S.C. Mar. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.